UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-6363



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


SONJI PRINCE PABELLON,

                Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (7:98-cr-01169-HMH-2)


Submitted:   May 22, 2008                     Decided:   May 30, 2008


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sonji Prince Pabellon, Appellant Pro Se. Harold Watson Gowdy, III,
Elizabeth Jean Howard, OFFICE OF THE UNITED STATES ATTORNEY,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Sonji Prince Pabellon appeals the district court’s order

granting in part her motion for reduction of sentence and reducing

her sentence from 121 months to 120 months.            Pursuant to Amendment

706 to the Guidelines, which decreases by two levels the base

offense levels for crack cocaine offenses, the district court

reduced Pabellon’s previous offense level from 32 to 30.                 See U.S.

Sentencing Guidelines Manual (“USSG”) § 2D1.1 (2007) (Amendment

706); USSG § 1B1.10(c) (Mar. 3, 2008); United States v. Brewer, 520
F.3d 367, 373 (4th Cir. 2008).          In light of her criminal history

category      of   I,   Pabellon   claims     that   she   faced   a   potential

sentencing range of 97 to 121 months under the Guidelines.

              Pabellon notes that her previously imposed sentence of

121 months was at the bottom of the guideline range and therefore

contends that the district court should have reduced her sentence

to the bottom of the revised range, or to 97 months.               We find this

argument to be without merit.        As set forth in the district court’s

order, Pabellon’s amended guideline range was actually 120 to 121

months   in    light    of   the   ten-year    mandatory    minimum     sentence

applicable to her offense.          See 21 U.S.C.A. § 841(b)(1)(A) (West

1999 & Supp. 2007).       Despite Pabellon’s arguments to the contrary,

the district court lacked authority to sentence her below the

statutory mandatory minimum sentence as she requested.                 See United

States v. Allen, 450 F.3d 565, 568-69 (4th Cir. 2006).


                                     - 2 -
          Accordingly, we affirm the district court’s order and the

resulting 120-month sentence.     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                                - 3 -